Title: From George Washington to William Livingston, 1 August 1780
From: Washington, George
To: Livingston, William


					
						Dr Sir
						Peeks Kill August 1st 1780
					
					From our present advices a considerable part of the Enemy’s force are gone to Rhode Island with a view of reducing the Armament from France. We can give them no succour from hence by detaching, on account of the distance and the difficulty there would be if not impracticability, of subsisting the Troops with bread. There is no other mode which promises them relief, so far as it may depend on us, but our moving against New York immediately and acting against it with rapidity & vigor, as far as circumstances will admit. For this end the whole of the Continental Troops are in motion and as every aid will be essential—I intreat that your Excellency will order your State Regiment and the militia called for by the Committee of Congress, to march as soon as possible for Dobbs’s ferry, subject to my direction where the Officers will receive further orders. I would also beg leave to suggest that I think it adviseable that Your Excellency should order the whole of the Militia to hold themselves in readiness, to march, in case of orders, as events may arise to make their aid highly essential and important for a few

days. It will not be called for but in this case, and I have the utmost confidence that they will give me support whenever it may be requisite.
					I am much concerned that so few Levies have joined the Regiments belonging to the State. They amount but to a mere handful. I pray that Your Excellency will use your best endeavours to have them forwarded with all possible expedition. The service and our most essential interests require it. I have the honor to be With very great respect & regard Dr Sir Your Most Obet Servt
					
						Go: Washington
					
					
						P.s. Besides writing to Your Excellency I have written a line to the Commanding Officer at Morris Town to forward on the militia required by the Committee to Dobbs’s ferry.
					
				